Case 1:15-cv-10603-PBS Document 279-1 Filed 01/06/21 Page 1 of 5




            EXHIBIT 1
       Case 1:15-cv-10603-PBS Document 279-1 Filed 01/06/21 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
DOMINIC OLIVEIRA,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:15-cv-10603-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )

            FINAL SETTLEMENT APPROVAL ORDER AND JUDGMENT

       Plaintiffs have filed a motion for final settlement approval pursuant to Federal

Rule of Civil Procedure 23 and the federal Fair Labor Standards Act. In that motion,

Plaintiffs request an order finally approving settlement of the above-captioned action in

accordance with the parties’ settlement agreement, which sets forth the terms and

conditions for a proposed settlement of this matter and its dismissal with prejudice.

       Having reviewed the motion, the settlement agreement, and conducting a final

settlement approval hearing on January 13, 2021, it is hereby ORDERED that:

       1.     This Order applies to the consolidated actions of Oliveira v. New Prime,

Inc., Civil Action No. 1:15-cv-10603-PBS (D. Mass.), and Haworth et al. v. New Prime, Inc.,

Civil Action No. 6:19-cv-03025-RK (W.D. Mo.), which was transferred to this Court from

the United States District Court for the Western District of Missouri.

       2.     This settlement is fair, reasonable, and adequate and the Court grants

Plaintiffs’ motion for final settlement approval.




                                             1
       Case 1:15-cv-10603-PBS Document 279-1 Filed 01/06/21 Page 3 of 5




       3.      The following Settlement Class is certified pursuant to Federal Rule of

Civil Procedure 23(b)(3) and 29 U.S.C. § 216(b): All individuals who have attended

training to become truck drivers for Prime and/or have driven for Prime either as

employee drivers or as independent contractor drivers who have leased their trucks

through Prime at any time from October 2, 2012, to May 8, 2020, and all individuals

who have otherwise attended training in Missouri to become truck drivers for

Defendant New Prime, Inc. at any time from March 4, 2010, to May 8, 2020, except for

the named plaintiffs in Montgomery v. New Prime, Inc., Civil Action No. 8:17-cv-00321

(C.D. Cal.).

       4.      This Court finds that the notice provided to Settlement Class Members

was the best notice practicable and fully satisfied the requirements of the Federal Rules

of Civil Procedure, due process, and any other applicable laws.

       5.      The Court grants Class Counsel’s petition for attorneys’ fees and costs and

approves the amounts for fees and costs set forth in Plaintiffs’ motion for final

settlement approval. The Court further approves $50,000.00 as an incentive award to

Plaintiff Dominic Oliveira and $25,000.00 as an incentive award to Plaintiff Rocky

Haworth. These amounts shall be paid out of the settlement fund, as set forth in the

parties’ Settlement Agreement.

       6.      The Court approves the proposed distribution of settlement funds as set

forth in Plaintiffs’ motion for final settlement approval.




                                             2
       Case 1:15-cv-10603-PBS Document 279-1 Filed 01/06/21 Page 4 of 5




       7.     The Court overrules the objection filed at Docket No. 273 and denies the

“Motion to Appeal,” and related “Request for Waiver of Mandatory Fee Reduction,”

and motion to proceed in forma pauperis filed at Docket Nos. 274 and 275.

       8.     The Court orders that the payments be made in this matter pursuant to

the timetable established in the parties’ Settlement Agreement.

       9.     Judgment is to be entered pursuant to Federal Rule of Civil Procedure

54(b) and 29 U.S.C. § 216(b) et seq., and the Court dismisses with prejudice all claims

against Prime released as part of this settlement.

       10.    The parties’ Settlement Agreement is binding on Defendant, the Class

Representatives, and all Participating Class Members who have not excluded

themselves from the settlement.

       11.    The claims of Putative Class/Collective Members who have properly and

timely excluded themselves in full accordance with the procedures set forth in the

parties’ Settlement Agreement are dismissed without prejudice.

       12.    Without affecting the finality of this Final Settlement Approval Order and

Judgment in any way, this Court retains continuing jurisdiction to implement the

Settlement Agreement and to construe, enforce, and administer the Settlement

Agreement and this settlement. Class Counsel will continue in their role to oversee all

aspects of the Settlement Agreement and settlement, consistent with the terms of the

Settlement Agreement.




                                             3
Case 1:15-cv-10603-PBS Document 279-1 Filed 01/06/21 Page 5 of 5




ENTERED this ____ day of _______________, 2021.




                                      ____________________________________
                                      The Honorable Patti B. Saris




                                  4
